DISMISS and Opinion Filed September 22, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00681-CV

    IN THE ESTATE OF SUSAN TURNER-HARGRAVE, DECEASED

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-01682-1

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns

      Before the Court is appellant’s motion for voluntary dismissal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

210681F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE ESTATE OF SUSAN                       On Appeal from the Probate Court
TURNER-HARGRAVE,                             No. 1, Dallas County, Texas
DECEASED                                     Trial Court Cause No. PR-19-01682-
                                             1.
No. 05-21-00681-CV                           Opinion delivered by Chief Justice
                                             Burns, Justices Molberg and
                                             Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Notecraft Capital, LLC recover its costs, if any, of
this appeal from appellant James Hargrave.


Judgment entered September .




                                       –2–